#’\‘

 

"" FEE.ED

AO 245B (CASDRev. 02/18) Judgment in a Criminal Case
Jl-ll\l 2 5 ill l§

UNITED STATES DISTRICT COU ar
CLEHK US D|STRJCT COURT
SOUTHERN DISTRICT OF CALIFORNIA §OUTHEF*N [HVE'CT OF CAL\FOHNIA

 

 

 

 

 

 

 

DEPUTY
UNITED sTATEs oF AMERICA JUDGMENT IN A CRIMINAL%ASE
V_ (For Offenses Comrnitted On or After November 1, 1987)
ROMMINA FLORES (1) CEIS€ Nllmbel‘: 18CR4316-CAB

HOLLY S. HANOVER

Defendant’s Attomey
REGISTRATION No. 72076298

|:| _
"THE DEFENDANT: ` ` "
§ pleaded guilty to count(s) ONE (1) OF THE ONE-COUNT fNFORMATION

 

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

Count

Title & Section Nature of Offeose Number(s[
18 USC 1324(a)(2)(B)(iii); BRINGING IN ALIENS WITHOUT PRESENTATION AND 1
18 USC 2 AIDING AND ABETTING f

The defendant is sentenced as provided in pages 2 through 4 of this judgment
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
l:l The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

Assessment : $100.0()
Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
waived and remitted as uncollectible
JVTA Assessment*: $5,000.00 - Waived
The Court finds the defendant indigent
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
No fine l:l Forfeiture pursuant to order filed , included herein.
IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attomey cf
any material change' m the defendant’ s economic circumstances

 

 

HON. Cathy Ann Bencivengo
UNITED STATES DISTRICT JUDGE

lSCR4316-CAB

 

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDAer ROMMINA FLORES (1) Judgmem - rage 2 0£4
cAsE NUMBER; 130R4316-CAB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
TIME SERVED ( 143 DAYS).

i:| Sentence imposed pursuant to Title 8 USC Section 1326(b).
' |:| ' ""The court-makes the-following recommendations'to'the Bureau of"P'rison's:' '

|:| The defendant is remanded to the custody of the United States Ma:rshal.

|:l The defendant shall surrender to the United States Marshal for this district:
[| at A.M. on

 

 

 

|:| as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|:| on or before

E as notified by the United States Marshal.

l:l as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
1 have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

18CR4316-CAB

AO 245]3 (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: ROMMINA FLORES (1) Judgment - Page 3 of 4
CASE NUMBER: lSCR43 16-CAB
SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of:

TrmEE (3) YEARs.

The defendant shall report to the probation office in the district to which the defendant is released within 72 hours of release from the
custody of the Bureau of Prisons unless removed from the United States.

The defendant shall not commit another federal, state or local crime.
For aj%nses committed on or after September 13, 1994:

'Th"e defendant shall"not' illegally "po'ssess"'a "co'ntroll'e'd substance'. The"d'e'fendant shall refrain"from any unlawful use'of a controlled"' ' '
substance. The defendant shall submit to one drug test within 15 days of release from imprisonment and at least two periodic drug tests
thereaher as determined by the court. 'l`esting requirements will not exceed submission of more than 4 drug tests per month during the
term of supervision, unless otherwise ordered by court.

m The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of future
substance abuse. (Check, ifapplz'cable.)

The defendant shall not possess a flrearm, ammunition, destructive device, or any other dangerous weapon.

The defendant shall cooperate in the collection of a DNA sample from the defendant, pursuant to section 3 of the DNA Analysis

Backlog Elirnination Act of 2000, pursuant to 18 USC section 3583(a)(7) and 3583(d).

The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et

|:l seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she
resides, works, is a student, or was convicted of a qualifying offense. (Check ifapplicable.)

l:| The defendant shall participate in an approved program for domestic violence. (Check ifapplicable.)

>14

If this judgment imposes a fine or a restitution obligation, it shall be a condition of supervised release that the defendant pay any
such fine or restitution that remains unpaid at the commencement of the term of supervised release in accordance with the Schedule of
Payments set forth in this judgmentl

The defendant shall comply with the standard conditions that have been adopted by this court. The defendant shall also comply
with any special conditions imposed.

STANDARD CONDITIONS OF SUPERVISION

l) the defendant shall not leave the judicial district without the permission of the court or probation officer;

2) the defendant shall repolt to the probation officer in a manner and frequency directed by the court or probation officer;

3) the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;

4) the defendant shall support his or her dependents and meet other family responsibilitics;

5) the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other acceptable
reasons;

6) the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;

7) the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled substance or
any paraphernalia related to any controlled substances, except as prescribed by a physician;

8) the defendant Shall not frequent places where controlfed substances are illegally sold, used, distributed, or administered;

9) the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a felony,
unless granted permission to do so by the probation officer;

10) the defendant shall permit a probation officer to visit him or her at any time at horne or elsewhere and shall permit confiscation of any contraband
observed in plain view of the probation officer;

11) the defendant Shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement Officer;

12) the defendant shall not enter into any agreement to act as an informer or a special agent cfa law enforcement agency without the permission of
the court; and

13) as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal record or
personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the defendant’s compliance
with such notification requirement

18CR4316-CAB

 

AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RoMMINA FLoREs (1) Judgment - Page 4 0f4
CASE NInnBER; 18CR4316-CAB

//

SPECIAL CONDITIONS OF SUPERVISION

Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation
Officer at a reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband
or evidence of a violation of a condition of release; failure to submit to a search may be grounds for
revocation; the defendant shall warn any other residents that the premises may be subject to searches
pursuant to this condition

. Not enter or reside in the Republic of Mexico Without permission of the court or probation officer and
__ comply.With..both.United States and.l\/[exican immigration law requirements .

. Report vehicles owned or operated, or in Which you have an interest, to the probation officer.

. Participate in a program of mental health treatment as directed by the probation officer, take all

medications as prescribed by a psychiatrist/physician, and not discontinue any medication Without
permission The court authorizes the release of the presentence report and any available psychological
evaluations to the mental health provider, as approved by the probation officer. Allow for reciprocal
release of information between the probation officer and the treatment provider. May be required to
contribute to the costs of services rendered in an amount to be determined by the probation officer, based
on ability to pay.

. Resolve all outstanding Warrants Within 60 days.

18CR43 l6-CAB

 

